DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 and 18-20 in the reply filed on 22 November 2021 is acknowledged.
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the pending claims have been considered but are moot in view of new grounds of rejection.
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. 
Regarding the 112(d) rejection of claim 8, Applicant's arguments (see page 7 of Remarks) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 claims “an optical filter placed in front of the second camera and the third camera”, however, this feature is not supported by the Specification as filed.  Applicant’s Specification as filed at paragraph 39 states “IR filters can be implemented in front of the taking lenses for witness cameras 204a-d”.  Paragraph 52 has a similar statement.  There are two ways in which a filter can be implemented in front of a camera lens: the filter could be placed in front of the camera such that it is also in front of the lens or the filter could be placed in the camera in front of the lens (see for example Shimada et al. United States Patent Application Publication 2007/0189583, figure 3B exhibits infrared pass filter 127 which is placed in front of the camera lens, but is in, and therefore not in front, of the camera as disclosed at paragraph 71).  Because there are multiple configurations in which a filter can be placed in front of a lens and because Applicant’s Specification as filed does not provide support for a specific one of the configurations, claim 21 which is directed to the narrower limitation of placing the filter in front of the camera is considered to be new matter.  Amending the claim to state “an optical filter placed in front of the second camera and the third camera lenses” would overcome the rejection.  In the interest of compact prosecution, prior art rejections for both configurations have been provided below.
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 8 claims that the markers are retroflective gel-based markers.  However, the markers are not part of the claimed system and therefore the structure of the markers fails to further limit the scope of claim 7.  Furthermore, the only requirement of the cameras in order to capture the markers is that the cameras capture light in the second wavelength spectrum.  As claim 1 already claims this feature for the second and third cameras, the structure of the markers as claimed in claim 8 fails to further limit the structure of the second and third cameras which are part of the claimed system beyond what has already been claimed.  The first camera, frame and wheels do not interact with the markers, as such, the structure of the markers does not impart a further limitation on the first camera, the wheels or frame.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (United States Patent Application Publication 2006/0152512) in view of Chapman (United States Patent 4,765,769) and further in view of Richardson (United States Patent Application Publication 2011/0025853).
Regarding claim 1, Gordon discloses a system for motion capture, comprising: a head portion comprising a head frame (figure 14 exhibits rig frame 1400 as disclosed at paragraph 56), the head frame comprising: a first camera mounted to the head frame and operable to capture first light at wavelengths in a first spectrum (figure 14 exhibits reference camera 1420 as disclosed at paragraph 56; it is apparent that the reference camera captures light in a first spectrum); and second and third cameras mounted to the head frame at specific locations relative to the first camera (figure 14 exhibits cameras 1410 and 1412 as disclosed at paragraph 56), the second and third cameras operable to capture second light (it is apparent that cameras capture light), the first, second, and third cameras being configured to simultaneously capture images of an actor in the performance area during a performance (paragraph 49 teaches that the cameras are used to capture images of an actor simultaneously).
However, Gordon fails to disclose a body portion comprising: a plurality of wheels; a frame mounted on the plurality of wheels, the plurality of wheels configured to allow the frame to be carted to different positions around a performance area; the head frame mounted to the body portion such that the head portion extends forward and is closer to the performance area than the body portion and wherein the second light is at wavelengths in a second spectrum different from the first spectrum.
Chapman is a similar or analogous system to the claimed invention as evidenced Chapman teaches a mobile motion capture rig wherein the motivation of a mobile camera system which is easily moved would have prompted a predictable variation of Gordon by applying Chapman’s known principal of providing a system for image capture which comprises a body portion comprising: a plurality of wheels (figure 1 exhibits wheels 12 as disclosed at column 2 lines 24-27); a frame mounted on the plurality of wheels (figure 1 exhibits dolly frame 14 which is mounted on the wheels as disclosed at column 2 lines 27-30), the plurality of wheels configured to allow the frame to be carted to different positions around a performance area (column 2 lines 24-27 teaches that the wheels are steerable, it is apparent that wheels allow a dolly to move throughout the environment in which it is used; furthermore, figure 1 exhibits drive mechanism 36 which provides for steering of the wheels as disclosed at column 2 lines 52-65); and a head mounted to the body portion such that the head portion extends forward and is closer to the performance area than the body portion (figure 1 exhibits mounting platform 20 on which photographic equipment is mounted as disclosed at column 2 lines 30-34; figure 1 further exhibits that mounting platform 20 extends forward from the body portion and is closer to the performance area than the body portion).  When applying this known technique to Gordon, it would have been obvious to a person having ordinary skill in the art to mount the head frame and the cameras to mounting platform 20 which results in the head frame mounted to the body portion such that the head portion extends forward and is closer to the performance area than the body portion, since the body portion disclosed by Chapman is behind the mounting platform 20.
In view of the motivations such as providing a mobile camera system which is easily moved one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gordon.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Gordon in view of Chapman fails to disclose wherein the second light is at wavelengths in a second spectrum different from the first spectrum.
Richardson is a similar or analogous system to the claimed invention as evidenced Richardson teaches a system for capturing a performance of an actor wearing motion tracking markers wherein the motivation of providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene thereby emphasizing the markers in captured frames to enhance processing of the marker data would have prompted a predictable variation of Gordon by applying Richardson’s known principal of providing a reference camera that captures an image in the visible wavelength spectrum and motion tracking cameras which track motion of markers in the infrared spectrum (figure 1 exhibits first cameras 102 which operate in a marker-tracking mode to capture images in the infrared light spectrum for marker tracking using infrared pass filters 208 and second cameras 102 which operate in scene mode which capture images in the visible light spectrum as disclosed at paragraphs 26, 40, 41, 50, 71 and 92).  When applying this known technique to Gordon, it would have been obvious to a person having ordinary skill in the art to configure cameras 1410 and 1412 as cameras operating in the marker-tracking mode since cameras 1410 and 1412 are used to capture markers (as disclosed at paragraph 56) and to configure camera 1420 to operate in the scene mode since camera 1420 is used as a reference camera (as disclosed at paragraph 56).
In view of the motivations such as providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene thereby emphasizing the markers in captured frames to enhance processing of the marker data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gordon.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Gordon in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 1), in addition, Gordon discloses wherein the second and third cameras are mounted on laterally opposite sides of the first camera (figure 14 exhibits wherein camera 1410 is on the left side of camera 1420 and camera 1412 is on the right side of camera 1410, the left and right sides are laterally opposite sides).
Regarding claim 3, Gordon in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 2), in addition, Gordon discloses wherein the second camera is mounted to the frame at a first distance away from the first camera, and the third camera is mounted to the frame at a second distance away from the first camera (figure 14 exhibits wherein cameras 1410 and 1412 are each mounted a respective horizontal distance away from the camera 1420; furthermore, because the combination teaches that the frame 1400 of Gordon is mounted to the frame 14 of Chapman, the cameras are also indirectly mounted to the frame, wherein the frame is the body frame).
Regarding claim 4, Gordon in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 2), however, Gordon fails to disclose wherein the first distance is equal to the second 2distance.
Gordon discloses the claimed invention except for the first distance being equal to the second 2distance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the horizontal distance from the second camera to the first camera and a second distance from the third camera to the first camera to be equal (figure 14 exhibits wherein cameras 1410 and 1412 are mounted on opposite sides of the frame while camera 1420 is mounted at the approximate center in the horizontal dimension of the frame, however, it is not explicit from figure 14 that camera 1420 is mounted exactly in the center of the frame in the horizontal direction), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Gordon in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 2), in addition, Gordon discloses wherein the first distance or the second distance is adjustable based at least in part on a third distance between the first camera and the actor (paragraph 63 that the cameras have 6 degrees of freedom and can move relative to each other while paragraph 64 teach that the positions of the cameras can be adjusted based at least in part on tracking motion of an actor; therefore it is clear that the distances between cameras 1410 and 1412 and camera 1420 are able to be adjusted based on a distance between the camera 1420 and an actor).
Regarding claim 6, Gordon in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 2), in addition, Gordon discloses first and second light sources configured to emit light (paragraph 44 teaches that each motion capture camera include a light source; figure 9 further exhibits said light sources as elements 78 and 88 as discussed at paragraph 70).  However, Gordon fails to disclose wherein the light sources are configured to emit light at wavelengths in the first spectrum and where each of the first and second light sources are constructed as a ring of light around a respective lens of the first and second cameras.
Richardson is a similar or analogous system to the claimed invention as evidenced Richardson teaches a system for capturing a performance of an actor wearing motion tracking markers wherein the motivation of providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene without distracting performers in the image capturing range would have prompted a predictable variation of Gordon by applying Richardson’s known principal of providing light sources configured to emit light at wavelengths in the first spectrum and where each of the first and second light sources are constructed as a ring of light around a respective lens of the second and third cameras (figure 2 exhibits wherein cameras have a ring of lights around the respective lenses of a camera which emit infrared light as disclosed at paragraphs 44-46).
In view of the motivations such as providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene without distracting performers in the image capturing range one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gordon.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 7, Gordon in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 2), in addition, Richardson discloses wherein the second and third cameras are configured to capture movement of a plurality of markers applied to a face of the actor during the performance (figure 13 exhibits wherein cameras in marking tracking mode capture the movement of the markers as disclosed at paragraph 111), and the first camera is configured to capture an appearance of the actor without the plurality of markers (figure 12 exhibits wherein the scene view provides an image which all facial features are recognizable without enhancing the markers as disclosed at paragraph 110).
Regarding claim 8, Gordon in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 7), in addition, Richardson discloses wherein the plurality of markers comprises retroreflective gel-based markers (claim 7 requires that the cameras are capable of capturing movement of the markers, because Gordon teaches that the cameras are configured to capture movement of markers which reflect infrared light, the cameras of Gordon are configured to capture movement of any markers which reflect infrared light regardless of the specific structure of the markers and would therefore be configured to capture movement of markers when the markers comprise retroreflective gel-based markers since the only disclosed structure required to capture images of retroflective gel-based markers is the ability to capture infrared images).
Regarding claim 9, Gordon in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 2), in addition, Gordon discloses wherein an first orientation for the second camera and a second orientation for the third camera is adjustable based at least in part on a distance of an actor from the second camera and the third camera respectively (paragraph 63 that the cameras have 6 degrees of freedom and can move relative to each other while paragraph 64 teach that the positions of the cameras can be adjusted based at least in part on tracking motion of an actor; therefore it is clear that the orientations of the cameras 1410 and 1412 and camera 1420 are able to be adjusted based on a distance from the cameras 1410 and 1412 and an actor respectively).
Regarding claim 10, Gordon in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 2), in addition, Gordon discloses one or more sensors to track a position of the actor (paragraph 64 discloses RF, IR, or sonic signals for providing input to track movement of an actor; it is apparent that such sensors would come from respective sensors); and one or more motors to adjust an orientation of the second camera or the third camera based on the position of the actor (paragraph 62 discloses servomotors for controlling 6 DOF of motion for the cameras).
Regarding claim 18, Gordon discloses a camera rig, comprising: a head portion comprising a head frame (figure 14 exhibits rig frame 1400 as disclosed at paragraph 56), the head frame comprising: a first camera mounted to the head frame and operable to capture first light at wavelengths in a first spectrum (figure 14 exhibits reference camera 1420 as disclosed at paragraph 56; it is apparent that the reference camera captures light in a first spectrum); and second and third cameras mounted to the head frame at specific locations relative to the first camera (figure 14 exhibits cameras 1410 and 1412 as disclosed at paragraph 56), the second and third cameras operable to capture second light (it is apparent that cameras capture light), wherein the first, second, and third cameras being configured to simultaneously capture images of an actor in the performance area during a performance (paragraph 49 teaches that the cameras are used to capture images of an actor simultaneously).
However, Gordon fails to disclose a body portion comprising: a plurality of wheels; a frame mounted on the plurality of wheels, the plurality of wheels configured to allow the frame to be carted to different positions around a performance area; the head frame mounted to the body portion such that the head portion extends forward and is closer to the performance area than the body portion and wherein the second light is at wavelengths in a second spectrum different from the first spectrum.
Chapman is a similar or analogous system to the claimed invention as evidenced Chapman teaches a mobile motion capture rig wherein the motivation of a mobile camera system which is easily moved would have prompted a predictable variation of Gordon by applying Chapman’s known principal of providing a system for image capture which comprises a body portion comprising: a plurality of wheels (figure 1 exhibits wheels 12 as disclosed at column 2 lines 24-27); a frame mounted on the plurality of wheels (figure 1 exhibits dolly frame 14 which is mounted on the wheels as disclosed at column 2 lines 27-30), the plurality of wheels configured to allow the frame to be carted to different positions around a performance area (column 2 lines 24-27 teaches that the wheels are steerable, it is apparent that wheels allow a dolly to move throughout the environment in which it is used; furthermore, figure 1 exhibits drive mechanism 36 which provides for steering of the wheels as disclosed at column 2 lines 52-65); and a head mounted to the body portion such that the head portion extends forward and is closer to the performance area than the body portion (figure 1 exhibits mounting platform 20 on which photographic equipment is mounted as disclosed at column 2 lines 30-34; figure 1 further exhibits that mounting platform 20 extends forward from the body portion and is closer to the performance area than the body portion).  When applying this known technique to Gordon, it would have been obvious to a person having ordinary skill in the art to mount the head frame and the cameras to mounting platform 20 which results in the head frame mounted to the body portion such that the head portion extends forward and is closer to the performance area than the body portion, since the body portion disclosed by Chapman is behind the mounting platform 20.
In view of the motivations such as providing a mobile camera system which is easily moved one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gordon.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Gordon in view of Chapman fails to disclose wherein the second light is at wavelengths in a second spectrum different from the first spectrum.
Richardson is a similar or analogous system to the claimed invention as evidenced Richardson teaches a system for capturing a performance of an actor wearing motion tracking markers wherein the motivation of providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene thereby emphasizing the markers in captured frames to enhance processing of the marker data would have prompted a predictable variation of Gordon by applying Richardson’s known principal of providing a reference camera that captures an image in the visible wavelength spectrum and motion tracking cameras which track motion of markers in the infrared spectrum (figure 1 exhibits first cameras 102 which operate in a marker-tracking mode to capture images in the infrared light spectrum for marker tracking and second cameras 102 which operate in scene mode which capture images in the visible light spectrum as disclosed at paragraphs 26, 40, 41, 71 and 92).  When applying this known technique to Gordon, it would have been obvious to a person having ordinary skill in the art to configure cameras 1410 and 1412 as cameras operating in the marker-tracking mode since cameras 1410 and 1412 are used to capture markers (as disclosed at paragraph 56) and to configure cameras 1420 to operate in the scene mode since camera 1420 is used as a reference camera (as disclosed at paragraph 56).
In view of the motivations such as providing a system for capturing markers in a scene in which the light from markers is enhanced relative to other elements of the scene thereby emphasizing the markers in captured frames to enhance processing of the marker data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gordon.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 19, Gordon in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 18), in addition, Gordon discloses wherein at least one of the second camera or the third camera is configured to dynamically adjust an angular position of the first camera or the second camera during the performance (paragraph 63 that the cameras have 6 degrees of freedom and can move relative to each other while paragraph 64 teach that the positions of the cameras can be adjusted based at least in part on tracking motion of an actor; therefore it is clear that the angular positions of the cameras 1410 and 1412 and camera 1420 are able to be dynamically adjusted during the performance).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Chapman in view of Richardson and further in view of Kuklish et al. (United States Patent Application Publication 2005/0007553), hereinafter referenced as Kuklish.
Regarding claim 20, Gordon in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 18), in addition, Gordon discloses one or more sensors to track a position of the actor (paragraph 64 discloses sensors for providing input to track movement of an actor); and  one or more motors to adjust an orientation of the second camera or the third camera based on the position of the actor (paragraph 62 discloses servomotors for controlling 6 DOF of motion for the cameras).  However, Gordon fails to disclose wherein the sensors are attached to the camera rig.
Kuklish is a similar or analogous system to the claimed invention as evidenced Kuklish teaches a camera rig wherein the motivation of properly adjusting cameras based on the distance of a subject from the cameras without the need for continuously calibrating a distance between sensors and the camera rig would have prompted a predictable variation of Gordon by applying Kuklish’s known principal of mounting an ultrasonic sensor to a camera rig frame (paragraph 142 teaches mounting ultrasonic sensors on a camera dolly).  When applying this known technique to Gordon, it would have been obvious to a person having ordinary skill in the art to attach the sensors which provide the RF, IR, sonic, or visual signals (paragraph 64) to the camera rig.
In view of the motivations such as properly adjusting cameras based on the distance of a subject from the cameras without the need for continuously calibrating a distance between sensors and the camera rig one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gordon.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Chapman in view of Richardson and further in view of Pfeiffer et al. (United States Patent Application Publication 2002/0099279), hereinafter referenced as Pfeiffer.
Regarding claim 21, Gordon in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 1), in addition, Richardson discloses an optical filter placed in the second camera and the third camera (figure 3 exhibits optical filter 208 as disclosed at paragraph 50), the optical filter configured to filter light to the second camera or the third camera to allow infrared wavelength light to pass through (paragraph 50 teaches that filter 50 allows infrared wavelength light to pass through).  However, the combination fails to disclose wherein the filters are placed in front of the second camera and the third camera.
Gordon in view of Chapman and further in view of Richardson teaches an infrared pass filter which is located in the camera behind the lens (figure 3 exhibits optical filter 208 as disclosed at paragraph 50).  Pfeiffer teaches an infrared pass filter which is placed in front of the camera (figure 1 exhibits infrared pass filter 6 which is placed in front of the camera as disclosed at paragraph 42).  Because both Richardson and Pfeiffer teaches methods for providing a removable infrared pass filter with a camera, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute one method for the other to achieve the predictable result of passing infrared light to a camera.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Chapman in view of Richardson and further in view of Shimada et al. (United States Patent Application Publication 2007/0189583), hereinafter referenced as Shimada.
Regarding claim 21, Gordon in view of Chapman and further in view of Richardson discloses everything claimed as applied above (see claim 1), in addition, Richardson discloses an optical filter placed in the second camera and the third camera (figure 3 exhibits optical filter 208 as disclosed at paragraph 50), the optical filter configured to filter light to the second camera or the third camera to allow infrared wavelength light to pass through (paragraph 50 teaches that filter 50 allows infrared wavelength light to pass through).  However, the combination fails to disclose wherein the filters are placed in front of the second camera and the third camera.
Gordon in view of Chapman and further in view of Richardson teaches an infrared pass filter which is located in the camera behind the lens (figure 3 exhibits optical filter 208 as disclosed at paragraph 50).  Shimada teaches an infrared pass filter which is placed in front of the camera lens (figure 3B exhibits infrared pass filter 127 which is placed in front of the camera lens as disclosed at paragraph 71).  Because both Richardson and Pfeiffer teaches methods for providing a removable infrared pass filter with a camera, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute one method for the other to achieve the predictable result of passing infrared light to a camera.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chapman (United States Patent Application Publication 2015/0175182) teaches a camera rig.
Liang et al. (United States Patent Application Publication 2015/0116480) teaches placing an infrared pass filter in front of a camera.
Taylor (United States Patent Application Publication 2011/0080564) teaches a camera rig.
Mourao (United States Patent Application Publication 2007/0205241) teaches a camera rig.
Levy et al. (United States Patent Application Publication 2005/0267826) teaches a camera rig.
Fraser (United States Patent 5,762,466) teaches a camera dolly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696